Case 1:20-cv-01083-JTN-PJG ECF No. 15, PageID.645 Filed 11/16/20 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN

 DONALD J. TRUMP FOR PRESIDENT, INC.,
 MATTHEW, SEELY, ALEXANDRA SEELY,
 PHILIP O’HALLORAN, ERIC OSTERGREN,
 MARIAN SHERIDAN, MERCEDES WIRSING,            No. 1:20-cv-01083
 and CAMERON TARSA,
                                               Judge Janet T. Neff
             Plaintiffs,

  v.

 JOCELYN BENSON, in her official Capacity as
 Michigan Secretary of State, MICHIGAN BOARD
 OF STATE CANVASSERS, WAYNE COUNTY,
 MICHIGAN, and WAYNE COUNTY BOARD OF
 COUNTY CANVASSERS,

            Defendants.

                   BRIEF IN SUPPORT OF CITY OF DETROIT’S
                   MOTION TO INTERVENE AS A DEFENDANT
Case 1:20-cv-01083-JTN-PJG ECF No. 15, PageID.646 Filed 11/16/20 Page 2 of 14




                                             TABLE OF CONTENTS

     INTRODUCTION ............................................................................................................... 1
     ARGUMENT ....................................................................................................................... 2
          I.      The City is Entitled to Intervene as a Matter of Right .......................................... 2
                  A.       The City’s Application is Timely ............................................................... 3
                  B.       The City has a Substantial Legal Interest in this Matter ............................. 3
                  C.       The City’s Interests Will be Impaired without Intervention ....................... 5
                  D.       The Existing Parties Cannot Fully Protect the City’s Interests................... 6
          II.     In the Alternative, Permissive Intervention Should be Granted ............................ 6
          III. If Intervention is Granted, the City Intends to Seek Dismissal ............................. 7
     CONCLUSION .................................................................................................................... 7




                                                                i
Case 1:20-cv-01083-JTN-PJG ECF No. 15, PageID.647 Filed 11/16/20 Page 3 of 14




                                                INDEX OF AUTHORITIES



Cases

Grubbs v. Norris, 870 F.2d 343 (6th Cir. 1989) ............................................................................. 3

Linton by Arnold v. Commissioner of Health and Environment,
  State of Tenn., 973 F.2d 1311 (6th Cir. 1992) ............................................................................. 6

Michigan State AFL-CIO v. Miller, 103 F.3d 1240 (6th Cir. 1997) ...................................... passim

Purnell v. City of Akron, 925 F.2d 941 (6th Cir. 1991) .............................................................. 2, 5

U.S. v. City of Detroit, 712 F.3d 925 (6th Cir. 2013) ..................................................................... 3

United States v. Michigan, 424 F.3d 438 (6th Cir. 2005) ............................................................... 6

Statutes

M.C.L. § 168.761d .......................................................................................................................... 4

Rules

Fed. R. Civ. P. 24 ................................................................................................................... passim




                                                                      ii
Case 1:20-cv-01083-JTN-PJG ECF No. 15, PageID.648 Filed 11/16/20 Page 4 of 14




                          STATEMENT OF ISSUES PRESENTED

   1. Whether the City of Detroit should be permitted to intervene in this matter as of right where

      the City meets each requirement for intervention as of right.

              The City of Detroit answers: Yes.



   2. Whether, in the alternative, the City of Detroit should be permitted to intervene in this

      matter by leave, where the City has met each requirement for permissive intervention.

              The City of Detroit answers: Yes.




                                                iii
Case 1:20-cv-01083-JTN-PJG ECF No. 15, PageID.649 Filed 11/16/20 Page 5 of 14




                          MOST CONTROLLING AUTHORITIES

Grubbs v. Norris, 870 F.2d 343 (6th Cir. 1989)

Mich. State AFL–CIO v. Miller, 103 F.3d 1240 (6th Cir. 1997)

Purnell v. City of Akron, 925 F.2d 941 (6th Cir. 1991)

U.S. v. City of Detroit, 712 F.3d 925 (6th Cir. 2014)

Fed R. Civ. P. 24




                                                 iv
Case 1:20-cv-01083-JTN-PJG ECF No. 15, PageID.650 Filed 11/16/20 Page 6 of 14




                                        INTRODUCTION

       This is just one of the many lawsuits brought by the Trump campaign and its allies, seeking

to interfere with the Michigan electoral process and overturn the State’s election results and at

least the second suit filed by Donald J. Trump For President, Inc. The first was filed in the

Michigan Court of Claims, where Judge Cynthia Diane Stephens issued an Opinion and Order

finding, in part, that “the day-to-day operation of an absent voter counting board is controlled by

the pertinent city or township clerk.” Donald J Trump for President Inc et al v Jocelyn Benson,

Opinion and Order of Michigan Court of Claims, issued Nov 6, 2020 (Case No 20-000225-MZ)

(Ex. 1). Despite that admonition, this case raises some of the identical claims, and, once again, the

Plaintiffs have failed to name the City of Detroit or any other local authority as a defendant. The

Complaint repeatedly alleges that Wayne County conducted the election in Detroit, displaying a

fundamental misunderstanding of how elections operate in Michigan. This mistake might be

understandable from parties or attorneys with little familiarity with Michigan’s election system,

but, here, Judge Stephens has explained our State’s statutes to the lead Plaintiff and its counsel.

The Complaint repeatedly refers to “election officials in Wayne County,” as though their

geographical location establishes the County’s responsibility for the activities of a City operating

within its borders. That carelessness permeates the Complaint, with multiple allegations and legal

theories which reveal the absence of any serious understanding of Michigan election law, making

claims that simply lack legitimate legal grounds.

       Two other Complaints, making most of the same allegations as here, have also been

rejected by the Wayne County Circuit Court. See Costantino et al v City of Detroit et al, Opinion

and Order of Wayne County Circuit Court, issued Nov 13, 2020 (Case No 20-014780-AW) (Ex.

2); Stoddard et al v City Election Commission of the City of Detroit et al, Opinion and Order of

Wayne County Circuit Court, issued Nov, 6 2020 (Case No 20-014604-CZ) (Ex. 3).

                                                 1
Case 1:20-cv-01083-JTN-PJG ECF No. 15, PageID.651 Filed 11/16/20 Page 7 of 14




        As in the previous lawsuits, Plaintiffs here do not—and cannot—provide any legitimate

evidence of voter fraud. They rely exclusively on debunked conspiracy theories. The allegations

in this lawsuit—nearly all of which relate to the City of Detroit—have already been rejected at

least three times. The claims were rejected in two separate lawsuits by Chief Judge Timothy Kenny

of the Wayne County Circuit Court and by Judge Stephens in the Michigan Court of Claims.

        The City of Detroit, not the County of Wayne, should have been named as the entity which

operated the absent voter counting boards in Detroit. The City is the entity which can best address

these spurious legal and factual claims. The City should be allowed to intervene, as a matter of

right or of leave, to protect itself and its residents from this attack on the City and its residents.

                                            ARGUMENT

I.    The City is Entitled to Intervene as a Matter of Right

        Intervention as of right is governed by Fed. R. Civ. P. 24. The Rule states:

        (a)     Intervention of Right. On timely motion, the court must permit anyone to
                intervene who:
                (1)     is given an unconditional right to intervene by a federal
                        statute; or
                (2)     claims an interest relating to the property or transaction that
                        is the subject of the action, and is so situated that disposing
                        of the action may as a practical matter impair or impede the
                        movant's ability to protect its interest, unless existing parties
                        adequately represent that interest.
The Rule 24 is to be broadly construed in favor of potential intervenors. Purnell v. City of Akron,

925 F.2d 941, 950 (6th Cir. 1991).

        A party seeking to intervene as of right under Fed. R. Civ. P. 24(a) must establish four

elements: (1) the timeliness of the application to intervene, (2) the applicant’s substantial legal

interest in the case, (3) the impairment of the applicant’s ability to protect that interest in the

absence of intervention, and (4) inadequate representation of that interest by parties already before


                                                   2
Case 1:20-cv-01083-JTN-PJG ECF No. 15, PageID.652 Filed 11/16/20 Page 8 of 14




the court.” Michigan State AFL-CIO v. Miller, 103 F.3d 1240, 1245 (6th Cir. 1997). The City

meets each of the required elements.

   A. The City’s Application is Timely

       The timeliness of a motion to intervene is determined by the circumstances of the motion.

Grubbs v. Norris, 870 F.2d 343, 345-46 (6th Cir. 1989). To determine whether the motion is

timely, the reviewing court considers the following factors: “(1) the point to which the suit has

progressed; (2) the purpose for which intervention is sought; (3) the length of time preceding the

application during which the proposed intervenor knew or reasonably should have known of his

or her interest in the case; (4) the prejudice to the original parties due to the proposed intervenor’s

failure, after he or she knew or reasonably should have known of his or her interest in the case, to

apply promptly for intervention; and (5) the existence of unusual circumstances militating against

or in favor of intervention.” U.S. v. City of Detroit, 712 F.3d 925, 930-31 (6th Cir. 2013) (citing to

Grubbs, 870 F.2d at 345-46).

       The City’s application to intervene is timely. The City filed its Motion only four days after

the Complaint was filed. No hearings or proceedings have yet been held. The City is intervening

to preserve the right to vote for hundreds of thousands of Detroit residents, and to defend the

conduct of City election officials against baseless allegations. There is no prejudice from

intervention, because there was no delay in seeking intervention. Finally, the unconstitutionality

and severity of Plaintiffs’ requested relief militates in favor of granting intervention, and there are

no unusual circumstances weighing against intervention.

   B. The City has a Substantial Legal Interest in this Matter

       The Sixth Circuit subscribes to “a rather expansive notion of the interest sufficient to

invoke intervention of right.” Michigan State AFL-CIO, 103 F.3d, 1245. “The inquiry into the



                                                  3
Case 1:20-cv-01083-JTN-PJG ECF No. 15, PageID.653 Filed 11/16/20 Page 9 of 14




substantiality of the claimed interest is necessarily fact-specific.” Id. The City of Detroit has a

substantial interest in preserving the right to vote of its citizens, validating the integrity of local

election results and in defending the conduct of its election officials.

        The City has a substantial interest in defending this lawsuit. While the City was not named

in the Complaint as a defendant, nearly all of the allegations relate to the purported actions or

inactions of the City. In fact, various allegations demonstrate that Plaintiffs fail to understand basic

Michigan election law or the basic principles underlying Michigan elections. Plaintiffs repeatedly

refer to Wayne County’s processing and tabulation of absentee ballots, while, in fact, under

Michigan election law, the initial processing and tabulation of absentee ballots is done at the City

level. The processing and tabulation of absentee ballots at Hall E of the TCF Center was controlled

by the City, not the County. At other times in their Complaint, Plaintiffs make direct (false)

allegations against election officials at the Detroit Department of Elections and against City

Election Inspectors. See, e.g., Compl., ¶¶ 58-59.1 The City has a significant interest in establishing

the dates on which the ballot box in question was ordered and installed, to prove compliance with

Michigan’s Election Code. Indeed, most of the allegations are against City of Detroit inspectors or

officials. The City has a right to defend against these frivolous allegations

        The City also has a substantial interest in validating the outcome of its local elections.

Plaintiffs’ allegations give the impression that the sole item on the ballots at issue was the

presidential election. On the contrary, the ballots which Plaintiffs seek to invalidate include local

elections for positions such as the Detroit School Board. It is indisputable that the city has a

significant interest in establishing that these local elections were conducted in compliance with all

state and federal regulations.


        1
         Plaintiffs inaccurately describe the statute. M.C.L. § 168.761d states that ballot boxes
ordered and installed prior to October 1, 2020 are exempt from the video monitoring requirement.

                                                   4
Case 1:20-cv-01083-JTN-PJG ECF No. 15, PageID.654 Filed 11/16/20 Page 10 of 14




        Finally, the City has a substantial interest in protecting the voting rights of its citizens.

Based exclusively on allegations which actually prove no misconduct occurred, Plaintiffs seek to

disenfranchise all Detroit voters. That is, of course, the most anti-democratic measure imaginable.

There is no conceivable way that any of Plaintiffs’ frivolous allegations should result in a single

voter being disenfranchised, let alone hundreds of thousands from the State’s largest city. It is hard

to conceive of a situation where a proposed intervenor would have a stronger interest than is

present here.

    C. The City’s Interests Will be Impaired without Intervention

        “To satisfy [the third] element of the intervention test, a would-be intervenor must show

only that impairment of its substantial legal interest is possible if intervention is denied.” Mich.

State AFL–CIO, 103 F.3d at 1247 (citing Purnell, 925 F.2d at 948. (emphasis added). “This burden

is minimal.” Id. Rule 24(a) does not require the intervenor to show that the interest will be

impaired; it only has to demonstrate that it is possible. Purnell, 925 F.3d at 948.

        It is not just “possible,” it is a virtual certainty that the City’s interests will be affected and

could be impaired by this lawsuit. The City has an interest in protecting the voting rights of its

citizens, affirming the integrity of local election results and defending the conduct of local election

officials. Plaintiffs have not hidden the fact that their ultimate goal is to have hundreds of thousands

of Detroit votes removed from Michigan’s official tally. Moreover, this action may significantly

undermine the faith and public confidence in the City’s election results. For months, various

groups have alleged widespread election fraud across the country without proof. Over the past

week, much of the focus has been on certain cities in “battleground” states—with a strong

emphasis on Detroit and Philadelphia. In just the past week, plaintiffs have filed multiple, similar

lawsuits. Detroit has a strong interest in defending against Plaintiffs’ attempt to disenfranchise all




                                                    5
Case 1:20-cv-01083-JTN-PJG ECF No. 15, PageID.655 Filed 11/16/20 Page 11 of 14




Detroiters and to undermine confidence in the integrity of the City and the country’s electoral

process.

      D. The Existing Parties Cannot Fully Protect the City’s Interests

         A party seeking to intervene is required to show that its interests will not be adequately

protected by existing parties to the litigation. Michigan State AFL-CIO, 103 F.3d at 1247. This is

a minimal burden; a movant need only show that representation “may be inadequate.” Id.

(emphasis added) (quoting Linton by Arnold v. Commissioner of Health and Environment, State

of Tenn., 973 F.2d 1311, 1319 (6th Cir. 1992).

         While the current defendants have an interest in defending against frivolous lawsuits, most

of the allegations relate to the City of Detroit, not to the other Defendants. Although Plaintiffs

make numerous allegations against the County of Wayne, the election was conducted by the City

of Detroit. Thus, the allegations against the County, albeit false and frivolous, are really claims

against the City. The City is best suited to respond to these attacks.

II.    In the Alternative, Permissive Intervention Should be Granted

         In the alternative, this Court should permit the City to intervene pursuant to Fed. R. Civ. P.

24(b). The rule specifies that “[o]n timely motion, the court may permit anyone to intervene who

… has a claim or defense that shares with the main action a common question of law or fact.” The

proposed intervenor should “establish that the motion for intervention is timely and alleges at least

one common question of law or fact.” United States v. Michigan, 424 F.3d 438, 445 (6th Cir. 2005)

(citing Michigan State AFL–CIO, 103 F.3d at 1248). “Once these two requirements are established,

the district court must then balance undue delay and prejudice to the original parties, if any, and

any other relevant factors to determine whether, in the court’s discretion, intervention should be

allowed.” U.S. v. Michigan, 424 F.3d at 445.




                                                   6
Case 1:20-cv-01083-JTN-PJG ECF No. 15, PageID.656 Filed 11/16/20 Page 12 of 14




       The City should be permitted to intervene. This application to intervene is timely filed, and

clearly the City, which should have been named as a party, has defenses to these frivolous claims

that share common questions of law and fact.

III.   If Intervention is Granted, the City Intends to Seek Dismissal

       Because Fed. R. Civ. P. 24(c) requires a proposed motion for intervention to “be

accompanied by a pleading that sets out the claim or defense for which intervention is sought,” the

City has attached a proposed Answer. (Ex. 4).

       The purpose of submitting a proposed pleading is to put the opposing party and court on

notice of proposed defenses. If a party cannot demonstrate its ability to submit a legally valid

Answer, that party should not be allowed to intervene. Here, Plaintiffs have satisfied the rule by

including the accompanying legally valid Pleading. However, if intervention is granted, the City

intends to file a Motion to Dismiss and is therefore also attaching to this Brief a proposed Pre-

Motion Conference Request. (Ex. 5).

                                        CONCLUSION

       For the foregoing reasons, the City of Detroit respectfully requests that this Honorable

Court grant its Motion to Intervene as a Defendant in this matter.

                                                          Respectfully submitted,

 November 16, 2020                                        FINK BRESSACK

                                                          By:     /s/ David H. Fink
                                                          David H. Fink (P28235)
                                                          Darryl Bressack (P67820)
                                                          Nathan J. Fink (P75185)
                                                          Attorneys for City of Detroit
                                                          38500 Woodward Ave., Ste. 350
                                                          Bloomfield Hills, MI 48304
                                                          Tel: (248) 971-2500
                                                          dfink@finkbressack.com
                                                          dbressack@finkbressack.com
                                                          nfink@finkbressack.com


                                                 7
Case 1:20-cv-01083-JTN-PJG ECF No. 15, PageID.657 Filed 11/16/20 Page 13 of 14




                                             CITY OF DETROIT
                                             LAW DEPARTMENT
                                             Lawrence T. Garcia (P54890)
                                             Charles N. Raimi (P29746)
                                             James D. Noseda (P52563)
                                             Attorneys for City of Detroit
                                             2 Woodward Ave., 5th Floor
                                             Detroit, MI 48226
                                             Tel: (313) 237-5037
                                             garcial@detroitmi.gov
                                             raimic@detroitmi.gov
                                             nosej@detroitmi.gov




                                      8
Case 1:20-cv-01083-JTN-PJG ECF No. 15, PageID.658 Filed 11/16/20 Page 14 of 14




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2020, I electronically filed the foregoing paper with

the Clerk of the court using the electronic filing system which sends notice to all counsel of record.

                                               FINK BRESSACK

                                               By: /s/ Nathan J. Fink
                                               Nathan J. Fink (P75185)
                                               38500 Woodward Ave., Suite 350
                                               Bloomfield Hills, MI 48304
                                               Tel: (248) 971-2500
                                               nfink@finkbressack.com
